J-A24015-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WILLIAM MICKELSON

                            Appellant                No. 1487 EDA 2013


             Appeal from the Judgment of Sentence April 8, 2013
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002107-2012;
                            CP-51-CR-0002108-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                      FILED OCTOBER 10, 2014

        Appellant, William Mickelson, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial convictions for attempted rape, attempted sexual assault, burglary,

criminal trespass, false imprisonment, and simple assault.1 We affirm.

        The trial court opinion sets forth the relevant facts of this appeal as

follows:

           On June 24, 2009, Annette West [(“Victim”)] was walking
           home from a Chinese food store at approximately 3:00
           a.m. when Appellant grabbed her from behind, punched
           her and told her he was going to “fuck her really good”
           while ripping her shirt and scratching her neck. [Victim’s]
____________________________________________


1
    18 Pa.C.S.A. §§ 901; 901; 3502; 3503; 2903; 2701 respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-A24015-14


          neighbor, Kristal Bellinger, heard [Victim] screaming
          outside her home and came to her front door to see if
          [Victim] was [all right].   In response, Appellant took
          [Victim] by the arm and told her “you better say you’re
          having an asthma attack.” [Victim] complied.

          As Appellant began to walk [Victim] up Bellinger’s steps,
          Bellinger went back inside and shut the door. Appellant
          then kicked in Bellinger’s door and entered her home.
          Appellant and Bellinger started to fight, at which point
          Bellinger’s sister, Sandra, came downstairs, grabbed a bike
          and told Appellant to leave. Following that altercation,
          Appellant walked out the front door. Meanwhile, [Victim],
          who had broken away from Appellant, ran to her home and
          told her brother, Westfield, to call the police.[2]

          Police Officers Zagursky and Wright were on duty that
          night when they responded to two radio calls about a rape
          in progress at 60th and Catharine Streets. The officers
          were driving southbound on 60th Street when they
          approached several people flagging them down between
          Catharine and Webster Streets. They next encountered
          [Victim], who looked disheveled and was crying that a man
          had just attempted to rape her.

          The officers also spoke with Westfield West, who told them
          that the attacker was a black male with a short, stocky
          build, dark complexion and no shirt. He told the officers
          the perpetrator had gone towards the 5900 block of
          Webster Street. Zagursky saw Appellant on that block,
          which was illuminated by street lights, ducking in and out
          of the sidewalk and yelling gibberish.          As Wright
          approached Appellant, he saw him run onto a porch, where
          he was subsequently arrested. Wright testified that he had
          seen Appellant earlier that night because he remembered
          he did not have a shirt on.

          [Victim] met with Detectives Taylor and Organ in the
____________________________________________


2
  This 911 call forms the basis for Appellant’s first issue. During this call,
Westfield West told the operator that his sister was crying and upset, and
that he could see “the man” who had “no shirt.”



                                           -2-
J-A24015-14


         Special Victims Unit that night. She had fresh scratches
         and her gray sweatshirt was ripped. Because there was no
         penetration and there were no bodily fluids exchanged
         between Appellant and [Victim], a DNA test on her
         sweatshirt was not warranted.

         Kristal Bellinger testified she had only a brief opportunity
         to see Appellant’s face in her home and that Appellant did
         “not look like the man.” However, Appellant was identified
         by both [Victim] and Sandra Bellinger at the scene and at
         trial. While [Victim] testified that she could not remember
         if Appellant had a shirt on, she could remember his face
         and his muscles. She further testified she had no doubt
         that Appellant was the man who attacked her.

         Dr. Barbara Ziv testified at a Megan’s Law hearing that
         Appellant is a sexually violent predator [(“SVP”)].1 She
         reached this conclusion because           of his     mental
         abnormalities and his [recidivism] risk. Appellant’s mental
         abnormalities include antisocial orientation, antisocial
         personality disorder, and impulsivity. She further stated
         that Appellant’s pattern of bad behavior as a result of his
         mental abnormalities has been consistent from the age of
         ten, when he attempted to burn his stepfather, to the
         present.    Appellant’s history of misconduct includes
         indecent exposure in prison as well as prostitution.
            1
              Dr. Ziv explained that she did not interview
            Appellant because people undergoing these types of
            assessments often lie.

         Dr. Ziv testified that Appellant is likely to reoffend. While
         she could not assign a specific percentage number to his
         recidivism risk, she believed he would probably recidivate
         because of his antisocial traits and the fact that he had
         victimized a stranger. She also stated that while his
         previous sexual behaviors only made this link stronger, the
         combination of antisocial traits and a stranger victim would
         still have fulfilled the requirements under the statute for
         [an SVP] even absent the previous sexual activity.

(Trial Court Opinion, filed October 28, 2013, at 1-2).

      A jury convicted Appellant on December 12, 2012. On April 8, 2013,

                                     -3-
J-A24015-14


the court sentenced Appellant to twenty-seven (27) to fifty-four (54) years’

incarceration and bifurcated the SVP portion of the hearing.3 On April 12,

2013, the court found Appellant qualified for SVP status.      Appellant timely

filed a motion for modification of sentence and/or arrest of judgment on April

22, 2013, which the court denied. Appellant timely filed a notice of appeal

on May 21, 2013. On May 31, 2013, the court ordered Appellant to file a

concise statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(b), which Appellant filed on June 21, 2013.

       Appellant raises the following issues for our review:

          DID THE TRIAL COURT ERR OR ABUSE ITS DISCRETION IN
          ADMITTING THE 911 RECORDING OF THE NON-
          TESTIFYING   DECLARANT    WHERE    AN   OTHERWISE
          AVAILABLE DECLARANT FAILED TO APPEAR AND THE
          ATTORNEY FOR THE COMMONWEALTH PLAYED THE 911
          RECORDING OVER THE OBJECTION OF ATTORNEY FOR
          [APPELLANT] DENYING APPELLANT THE RIGHT TO
          CONFRONTATION[?]

          WAS THE JURY’S VERDICT OF GUILT AGAINST THE
          WEIGHT OF THE EVIDENCE WHERE ASSIGNED POLICE
          OFFICERS CONTRADICTED EACH OTHER’S TESTIMONY
____________________________________________


3
  The statutory language of 42 Pa.C.S.A. § 9795.4(a) indicates the SVP
assessment is to be conducted after conviction but before sentencing.
Commonwealth v. Whanger, 30 A.3d 1212 (Pa.Super. 2011).                 In
Whanger, this Court determined a defendant can waive this statutory
requirement.    Additionally, our Supreme Court held 42 Pa.C.S.A. §
9795.4(a) was unconstitutional, in Commonwealth v. Neiman, ____ Pa.
____, 84 A.3d 603 (2013). Here, Appellant consented to the bifurcation of
the sentencing and SVP hearings, which the court permitted at the
sentencing hearing on April 8, 2013. Further, Appellant was advised of his
post-sentencing rights at the conclusion of the SVP hearing, such that his
post sentence motions were timely filed.



                                           -4-
J-A24015-14


         REGARDING APPELLANT’S ARREST, A COMPLAINANT
         STATED DEFINITELY THAT APPELLANT WAS NOT THE
         PERPETRATOR OF THE ALLEGED CRIME AND POLICE
         FAILED TO ANALYZE DNA EVIDENCE ON THE SHIRT OF
         THE COMPLAINANT FOLLOWING AN ALLEGED PHYSICAL
         AND SEXUAL ASSAULT?

         WAS    THE  TRIAL  COURT’S    DETERMINATION    OF
         APPELLANT’S    SEXUALLY     VIOLENT     PREDATOR
         DESIGNATION IN ERROR WHERE THE COMMONWEALTH
         FAILED TO MEET ITS BURDEN OF “CLEAR AND
         CONVINCING EVIDENCE” THAT APPELLANT IS A SEXUALLY
         VIOLENT PREDATOR?

(Appellant’s Brief at 7-8).

      In his first issue, Appellant argues the 911 radio call of Westfield West,

a declarant who did not testify at trial, was offered for the truth of the

matter asserted.    Appellant contends the statement did not qualify as an

exception to the rule against hearsay.         Further, Appellant claims the

admission of the radio call as evidence denied Appellant his Sixth

Amendment right to confrontation. Appellant submits the radio call elicited a

statement in favor of the Commonwealth’s case that was a deciding factor

for the jury in its determination of Appellant’s guilt. Appellant concludes the

admission of this hearsay was an error of law and Appellant is entitled to a

new trial. We disagree.

      The standard of review for admission of evidence is as follows:

            Admission of evidence is within the sound discretion
            of the trial court and will be reversed only upon a
            showing that the trial court clearly abused its
            discretion. Admissibility depends on relevance and
            probative value. Evidence is relevant if it logically
            tends to establish a material fact in the case, tends

                                     -5-
J-A24015-14


          to make a fact at issue more or less probable or
          supports a reasonable inference or presumption
          regarding a material fact.

       Commonwealth v. Drumheller, 570 Pa. 117, 135, 808
       A.2d 893, 904 (2002), certiorari denied, 539 U.S. 919, 123
       S.Ct. 2284, 156 L.Ed.2d 137 (2003).             See also
       Commonwealth v. Lewis, 885 A.2d 51, 54 (Pa.Super.
       2005).

          Judicial discretion requires action in conformity with
          law, upon facts and circumstances judicially before
          the court, after hearing and due consideration. An
          abuse of discretion is not merely an error of
          judgment, but if in reaching a conclusion the law is
          overridden or misapplied or the judgment exercised
          is manifestly unreasonable, or the result of partiality,
          prejudice, bias, or ill will, as shown by the evidence
          or the record, discretion is abused.

       Commonwealth v. Hunt, 858 A.2d 1234, 1238
       (Pa.Super. 2004) (en banc), appeal denied, 583 Pa. 659,
       875 A.2d 1073 (2005) (internal citations and quotation
       marks omitted).

       Pennsylvania Rule of Evidence 801 defines hearsay as
       follows:

          Rule 801. Definitions

          (a)   Statement. A “statement” is

          (1)   an oral or written assertion or

          (2) nonverbal conduct of a person, if it is intended
          by the person as an assertion.

          (b) Declarant. A “declarant” is a person who
          makes a statement.

          (c) Hearsay.        “Hearsay” is a statement, other
          than one made by the declarant while testifying at
          the trial or hearing, offered in evidence to prove the
          truth of the matter asserted.

                                   -6-
J-A24015-14



          Pa.R.E. 801.[4]   Pennsylvania Rule of Evidence 803
          provides exceptions to the hearsay rule and states, in
          pertinent part:

              Rule 803. Hearsay exceptions; availability of
              declarant immaterial

              The following statements, …, are not excluded by the
              hearsay rule, even though the declarant is available
              as a witness:

              (1) Present sense impression.          A statement
              describing or explaining an event or condition made
              while the declarant was perceiving the event or
              condition, or immediately thereafter.

              (2) Excited utterance. A statement relating to a
              startling event or condition made while the declarant
              was under the stress of excitement caused by the
              event or condition.

              (3) Then existing mental, emotional, or
              physical condition. A statement of the declarant’s
              then existing state of mind, emotion, sensation, or
              physical condition, such as intent, plan, motive,
              design, mental feeling, pain, and bodily health. A
              statement of memory or belief offered to prove the
              fact remembered or believed is included in this
              exception only if it relates to the execution,
              revocation, identification, or terms of declarant’s will.

          Pa.R.E. 803.[5] See Commonwealth v. Gray, 867 A.2d
          560 (Pa.Super. 2005), appeal denied, 583 Pa. 694, 879
____________________________________________


4
   Rule 801 was recently rescinded and replaced by a revised version,
effective March 18, 2013.      The relevant language in the new rule is
substantially the same as in the former rule.
5
  Rule 803 was also rescinded and replaced by a revised version, effective
March 18, 2013. The relevant language in the new rule is substantially the
same as in the former rule.



                                           -7-
J-A24015-14


         A.2d 781 (2005) (applying “present sense impression”
         exception to hearsay rule only if declarant had no
         opportunity to form purpose of misstating observation).
         See Commonwealth v. Hood, 872 A.2d 175, 181
         (Pa.Super. 2005), appeal denied, 585 Pa. 695, 889 A.2d
         88 (2005) (stating “excited utterance” exception to
         hearsay rule admits statements made while declarant was
         under stress of excitement caused by event or condition
         related to startling event); Commonwealth v. Carmody,
         799 A.2d 143 (Pa.Super. 2002) (describing excited
         utterance as “a spontaneous declaration by a person
         whose mind has been suddenly made subject to an
         overpowering emotion caused by some unexpected and
         shocking occurrence, which that person had just
         participated in or closely witnessed, and made in reference
         to some phase of that occurrence which he perceived, and
         this declaration must be made so near the occurrence both
         in time and place as to exclude the likelihood of its being
         emanated in whole or in part from his reflective faculties”).

Commonwealth v. Levanduski, 907 A.2d 3, 13-15 (Pa.Super. 2006) (en

banc), appeal denied, 591 Pa. 711, 919 A.2d 955 (2007).

      Statements not excluded by the hearsay rule remain inadmissible as

evidence if the statements violate the Sixth Amendment to the United States

Constitution.   See Commonwealth v. Allshouse, 614 Pa. 229, 36 A.3d

163 (2012). We observe:

         The Sixth Amendment to the United States Constitution
         guarantees that “[i]n all criminal prosecutions, the accused
         shall enjoy the right…to be confronted with the witnesses
         against him.” U.S. Const., amend. VI. This constitutional
         protection is known as the Confrontation Clause. In 1980,
         the United States Supreme Court, in Ohio v. Roberts,
         448 U.S. 56 [100 S.Ct. 2531, 65 L.Ed.2d 597] (1980) held
         that the Confrontation Clause did not bar admission of an
         unavailable witness's statement against a criminal
         defendant, provided the statement was surrounded by
         “adequate indicia of reliability.” 448 U.S. at 66, 100 S.Ct.
         2531. Such indicia existed when the testimony being

                                     -8-
J-A24015-14


       considered either fit within a “firmly rooted hearsay
       exception,” or contained “particularized guarantees of
       trustworthiness.” Id.

                              *    *     *

       [The Court in Crawford v. Washington, 541 U.S. 36, 124
       S.Ct. 1354, 158 L.Ed.2d 177 (2004)] held the
       Confrontation Clause prohibits out-of-court testimonial
       statements by a witness, regardless of whether the
       statements are deemed reliable by the trial court, unless
       (1) the witness is unavailable, and (2) the defendant had a
       prior opportunity to cross-examine the witness:

          Where nontestimonial hearsay is at issue, it is wholly
          consistent with the Framers’ design to afford the
          States flexibility in their development of hearsay
          law—as does Roberts, and as would an approach
          that exempted such statements from Confrontation
          Clause scrutiny altogether. Where testimonial
          evidence is at issue, however, the Sixth Amendment
          demands      what    the   common    law    required:
          unavailability and a prior opportunity for cross-
          examination. Id. (emphasis added).

       The Crawford Court expressly declined, however, to
       explain    the   distinction   between   testimonial     and
       nontestimonial statements, stating “[w]e leave for another
       day any effort to spell out a comprehensive definition of
       ‘testimonial.’ Whatever else the term covers, it applies at a
       minimum to prior testimony at a preliminary hearing,
       before a grand jury, or at a former trial; and to police
       interrogations.” Id. (footnote omitted).

       Two years after the Supreme Court’s Crawford decision,
       the Court had the opportunity to clarify the difference
       between testimonial and nontestimonial hearsay in Davis
       v. Washington, 547 U.S. 813, 126 S.Ct. 2266, 165
       L.Ed.2d 224 (2006). At issue in the consolidated appeal in
       Davis were two separate statements. The first was a
       statement made by a victim of spousal abuse to a 911
       operator; the second was a wife’s statement to police
       officers dispatched to investigate a domestic disturbance,
       set forth in a battery complaint. In finding the statement

                                   -9-
J-A24015-14


         to the 911 operator nontestimonial, but the wife’s
         statement to the police officers testimonial, the Davis
         Court set forth the following test for determining whether
         statements are testimonial or nontestimonial:

            Statements are nontestimonial when made in the
            course of police interrogation under circumstances
            objectively indicating that the primary purpose of the
            interrogation is to enable police assistance to meet
            an ongoing emergency. They are testimonial when
            the circumstances objectively indicate that there is
            no such ongoing emergency, and that the primary
            purpose of the interrogation is to establish or prove
            past events potentially relevant to later criminal
            prosecution. Id. at 822, 126 S.Ct. at 2266.

Allshouse, supra at 241-44, 36 A.3d at 170-72.

      Instantly, Westfield West’s statement to the 911 operator was an out-

of-court statement offered for the truth of the matter asserted.          The

statement, however, described events and conditions while Mr. West

perceived them.    Specifically, Mr. West made the statements to the 911

Operator to assist in an ongoing emergency involving an attack on his sister.

Thus, the 911 tape fell under the present sense impression exception to the

rule against hearsay and was admissible as a non-testimonial statement

under Crawford.

      In his second issue, Appellant argues the Commonwealth’s key

witnesses’ testimony at trial was full of discrepancies and inconstancies

which raised substantial questions regarding Appellant’s guilt.      Appellant

contends the failure of the detectives to conduct DNA tests on the victim’s

clothing did not support the jury’s finding that Appellant was guilty beyond a


                                    - 10 -
J-A24015-14


reasonable doubt. Appellant submits the verdict was against the weight of

the evidence. Appellant concludes the court erred when it denied relief on

this claim, and Appellant is entitled to a new trial. We disagree.

      We observe:

             The weight of the evidence is exclusively for the
             finder of fact who is free to believe all, part, or none
             of the evidence and to determine the credibility of
             the witnesses. An appellate court cannot substitute
             its judgment for that of the finder of fact. Thus, we
             may only reverse the…verdict if it is so contrary to
             the evidence as to shock one's sense of justice.

         Commonwealth v. Small, 559 Pa. 423, [435,] 741 A.2d
         666, 672–73 (1999). Moreover, where the trial court has
         ruled on the weight claim below, an appellate court’s role
         is not to consider the underlying question of whether the
         verdict is against the weight of the evidence. Rather,
         appellate review is limited to whether the trial court
         palpably abused its discretion in ruling on the weight
         claim.

Commonwealth v. Devine, 26 A.3d 1139, 1146 (Pa.Super. 2011), appeal

denied, 615 Pa. 783, 42 A.3d 1059 (2012).

      Instantly, the Commonwealth presented testimony from Victim,

witnesses, police officers, and detectives. The jury had the opportunity to

assess the credibility of the witnesses and consider all the evidence

presented.   Specifically, the jury was presented with the testimony of two

witnesses who identified Appellant as the perpetrator of the crimes. Further,

the jury heard the detectives testify why they saw no reason to conduct DNA

testing on Victim’s shirt. Given the evidence at trial, we see no reason to



                                      - 11 -
J-A24015-14


disturb the court’s decision to deny relief on Appellant’s weight claim. See

Devine, supra.

       In his third issue, Appellant argues Dr. Ziv’s testimony did not provide

sufficient evidence that Appellant is an SVP. Appellant avers his offense did

not involve multiple victims, unnecessary means, or unusual cruelty.

Appellant contends he had no prior convictions for sexual offenses, and

Victim’s age did not demonstrate pedophilia.           Appellant submits the

Commonwealth’s evidence was legally insufficient to show Appellant is an

SVP.   Appellant concludes he is entitled to revocation of his status as an

SVP. We disagree.

       In Commonwealth v. Prendes, 97 A.3d 337 (Pa.Super. 2014), this

Court observed:

          “To deem an individual [an SVP], the Commonwealth must
          first show [the individual] ‘has been convicted of a sexually
          violent offense as set forth in [section 9799.14]….’”
          Commonwealth v. Askew, 907 A.2d 624, 629 (Pa.Super.
          2006), appeal denied, 591 Pa. 709, 919 A.2d 954 (2007).
          See also 42 Pa.C.S.A. § 9799.12.             “Secondly, the
          Commonwealth must show that the individual has ‘a
          mental abnormality or personality disorder that makes
          [him] likely to engage in predatory sexually violent
          offenses.’” Askew, supra. When the Commonwealth
          meets this burden, the trial court then makes the final
          determination on the defendant's status as an SVP.
          Commonwealth v. Kopicz, 840 A.2d 342, 351 (Pa.Super.
          2003).

          An SVP assessment is not a trial or a separate criminal
          proceeding that subjects the defendant to additional
          punishment. Commonwealth v. Howe, 842 A.2d 436,
          445–46 (Pa.Super. 2004). SVP status, therefore, does not
          require proof beyond a reasonable doubt; the court

                                     - 12 -
J-A24015-14


       decides SVP status upon a show of clear and convincing
       evidence that the offender is, in fact, an SVP.
       Commonwealth v. Killinger, 585 Pa. 92, 104, 888 A.2d
       592, 600 (2005).

       Rule 702 of the Pennsylvania Rules of Evidence provides:

          Rule 702. Testimony by Expert Witnesses

          A witness who is qualified as an expert by
          knowledge, skill, experience, training, or education
          may testify in the form of an opinion or otherwise if:

          (a) the expert’s scientific, technical, or other
          specialized knowledge is beyond that possessed by
          the average layperson;

          (b) the expert’s scientific, technical, or other
          specialized knowledge will help the trier of fact to
          understand the evidence or to determine a fact in
          issue; and

          (c) the expert’s methodology is generally accepted
          in the relevant field.

          Comment:

          Pa.R.E. 702 states that an expert may testify in the
          form of an “opinion or otherwise.” Much of the
          literature assumes that experts testify only in the
          form of an opinion. The language “or otherwise”
          reflects the fact that experts frequently are called
          upon to educate the trier of fact about the scientific
          or technical principles relevant to the case.

       Pa.R.E. 702. “An expert may base an opinion on facts or
       data in the case that the expert has been made aware of
       or personally observed. If experts in the particular field
       would reasonably rely on those kinds of facts or data in
       forming an opinion on the subject, they need not be
       admissible for the opinion to be admitted.” Pa.R.E. 703;
       In re D.Y., 34 A.3d 177, 182–83 (Pa.Super. 2011), appeal
       denied, 616 Pa. 638, 47 A.3d 848 (2012). “If the expert
       states an opinion the expert must state the facts or data

                                  - 13 -
J-A24015-14


       on which the opinion is based.” Pa.R.E. 705 and Comment
       (explaining otherwise inadmissible facts and data
       supporting expert opinion are considered only to explain
       basis for expert's opinion, not as substantive evidence).
       “Once expert testimony has been admitted, the rules of
       evidence then place the full burden of exploration of facts
       and assumptions underlying the testimony of an expert
       witness squarely on the shoulders of opposing counsel’s
       cross-examination.” In re D.Y., supra at 183. Opposing
       counsel bears the burden of exposing and exploring “any
       weaknesses in the underpinnings of the expert’s opinion.”
       Id.

       “With regard to the various assessment factors…, there is
       no statutory requirement that all of them or any particular
       number of them be present or absent in order to support
       an SVP designation. The factors are not a checklist with
       each one weighing in some necessary fashion for or
       against SVP designation.” Commonwealth v. Brooks, 7
       A.3d 852, 863 (Pa.Super. 2010), appeal denied, 610 Pa.
       614, 21 A.3d 1189 (2011). Thus, “[t]he Commonwealth
       does not have to show that any certain factor is present or
       absent in a particular case.” Id. Moreover, “the absence
       of an interview does not preclude the ability to evaluate
       the offender's behavior through available history for
       characteristics similar or dissimilar to the criteria set forth
       in the law for defining a sexually violent predator.”
       Commonwealth v. Woods, 909 A.2d 372, 381
       (Pa.Super. 2006), appeal denied, 591 Pa. 714, 919 A.2d
       957 (2007). Likewise, “to carry its burden of proving that
       an offender is an SVP, the Commonwealth is not obliged to
       provide a clinical diagnosis by a licensed psychiatrist or
       psychologist…” Commonwealth v. Conklin, 587 Pa. 140,
       158, 897 A.2d 1168, 1178 (2006).            Additionally, the
       statute requires all state, county, and local agencies,
       offices or entities to provide copies of records and
       information as requested by the SOAB [Sexual Offenders
       Assessment Board] in connection with an SVP assessment.
       42 Pa.C.S.A. § 9799.24(c).         Importantly, the primary
       purpose of the registration requirements is to help ensure
       the safety of the public, not to punish the offender.
       Commonwealth v. Carter, 821 A.2d 601, 606 (Pa.Super.
       2003) (holding SOAB expert can review confidential


                                   - 14 -
J-A24015-14


        psychiatric examinations performed when defendant was
        juvenile to make SVP assessment).

Prendes, supra at 358-59.

     Instantly, Appellant stipulated Dr. Barbara Ziv, a Board certified

psychiatrist working with the SOAB, was qualified to do the SVP evaluation.

Dr. Ziv testified that Appellant’s antisocial traits in combination with his

victimization of a stranger are associated with recidivism.     Utilizing the

statutory factors, Dr. Ziv assessed Appellant and determined he exhibited

behaviors, characteristics, and a personality disorder, which made him likely

to reoffend. Dr. Ziv opined Appellant qualified as an SVP. After hearing the

testimony of a qualified expert, who stated the grounds for her opinions, the

court resolved Appellant’s SVP status.      We see no reason to disturb this

decision. Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2014




                                   - 15 -